O’QUINN, Justice.
Plaintiffs, M. Garner de Breteul et al., sued defendants, Mrs. Ruby, Allee, a widow, et al., in trespass to try title to 168 acres of land, a part of the J. Magano survey in Angelina County, Texas. All parties defendant, except E. M. Lewis, who was dismissed from the case, answered. Libbe Martin .Bell and her husband, W. A. Bell, et ál'.', intervened setting up title to the land against both plaintiffs and defendants. The case was tried to a jury, but at the close of the evidence the court instructed a verdict for the plaintiffs, ap-pellees here, against the defendants and in-tervenors, which was duly . returned and judgment entered accordingly.
Defendants and intervenors filed their motion for a new trial -which was overruled on December 30, 1939, to which action of the court defendants and intervenors excepted and gave notice of appeal. They filed their appeal bond on January 22, 1940. Appellees duly filed motion to dismiss the appeal because the appeal bond was filed too late, more than twenty days after the overruling of the motion for a new trial.
We have examined the record and find the facts as stated in appellees’ motion to dismiss. December 30, 1939, was the last day of the term of the court. The appeal bond was filed January 22, 1940. The term of the court (Angelina County) could not by law continue ‘more than eight weeks, Article- 199, Sec. 2, Vernón’é Ann.Civil Statutes. The appeal, bond having been filed more than twenty days after the ex-" piration of the term of the .court, and more than twenty days after the motion for a ' new trial was overruled, it was too late and did not confer jurisdiction on this court to entertain this 'appeal. Article 2253, R.C.S.; Dilworth v. Ed Steves & Sons, 107 Tex. 73, 174 S.W. 279; Pessoney v. Cobb-Holman Lumber Co., Tex.Civ.App. 88 S.W.2d 566; Frier v. Krohn, Tex.Civ.App., 104 S.W.2d 537, writ refused.
Appeal dismissed.